Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action in response to remarks and amendments filed 6/16/2022.
Claim Objections
Claim 5 is objected to because of the following informalities:  in line 2 of claim 5 the “and” should be deleted.  Appropriate correction is required.
Claim Interpretation
In claims 1, “that receives” in regards to both the high lift compression state and a high-pressure storage pipe section are both interpreted as functional language that is treated the same as “configured to receive”.

In claim 10 “that move” is interpreted as functional language and treated the same as “configured to move”.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: high lift compression station in claim 1 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-6, 10, 13-14, 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

In the previous amendment and present in the current claims 1 and 10 both recite “a high lift compression station” which does not have support in the specification in regards to specifically used as claimed.  The abstract recites “a high lift compression station” and the specification later recites “a high lift compression station” but this is not clearly identified in the drawings or in the specification as being the same as any compressors in the system, specifically in the “pipeline staging section” (102) with compressors for recompression (104); however it is not clear that this is a high lift compression station, nor is the high lift compression station described beyond the two mentions.

Claims 1 and 10 both use the term “high lift compression station” which is interpreted under 35 USC 112(f) because of the use of “station”; however, the specification provides no description as to what qualifies as a high lift compression station and does not link it to any other compression or any specific structure an as such the limitation is considered to lack written description.


Claims 2, 5-6, 13-14, 17-20 are rejected as being dependent upon a rejected claim.

Claims 1-2, 5-6, 10, 13-14, 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Both claims 1 and 10 use the term “high lift compression station”; however, the specification does not make it clear what qualifies as a high lift compression station.  The term is used twice, one in the abstract and in the specification with “installation of a high lift compression station with an increase of the Maximum Allowable Operating Pressure (MAOP) of pipeline section(s) of natural gas delivery system primarily provided the optimal environment for refrigeration differential by Joule-Thompson chilling of the pipeline contents” but this does not provide any explanation of what qualifies as “high lift compression station” in a way that one having ordinary skill in the art would be able to understand the invention.  The state of the prior art does not include the use of “high lift compression stations” in a way that would be understood to one having ordinary skill in the art as with regards to increasing providing high lift as lift with respect to compressors relates to operation within a refrigeration cycle and not compressing a natural gas from a pipeline.  As such, the specification does not enable to term in a way that would be understood by one having ordinary skill in the art.

Claims 2, 5-6, 13-14, 17-20 are rejected as being dependent upon a rejected claim.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-6, 10, 13-14, 17-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “high lift compression station” in both claims 1 and 10 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the limitation uses the placeholder “station” but does not make it clear what actually qualifies as the structure of the invention.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

For the purpose of examination, “high lift compression station” is interpreted as a compressor.

Claim 10 recites “one or more transmission staging sections that move a rich gas mixture form a source destination with recompression to a pressure” and “a high lift compression station connected to an intermediate location along the pipeline”.  It is unclear if this is a positive requirement of two separate stages of compression, first recompression then a high lift compression station.  For the purpose of examination, this limitation is interpreted that the compression of the high lift compression station is the same as the recompression.

Claim 10 recites “the high lift compression station receives” which is considered indefinite as it is appears to be a method step within an apparatus claim and as such it is unclear what is required by the limitation.  For the purpose of examination, this limitation is interpreted as “the high lift compression station is configured to receive”.

Claims 2, 5-6, 13-14, 17-20 are rejected as being dependent upon a rejected claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 5-6, 10, 13-14, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whiteman et al. (US PG Pub 20170241592), hereinafter referred to as Whiteman and further in view of White (US PG Pub 20080209916), hereinafter referred to as White and Bishop (US PG Pub 20020046 547) and Turney et al. (US PG Pub 20170038139), hereinafter referred to as Turney.

With respect to claim 1, Whiteman (Figure 1) teaches a terminus for natural gas comprising a high lift compressor station that receives a rich gas mixture and that increases the pressure of the mixture (natural gas from a source enters the system and passes into a primary gas compressor which brings the pressure to 3600 psig, paragraph 45, although not called a high lift compression station, as it receives a gas mixture and increases the pressure it can be considered one), a high pressure storage section that receives the rich gas mixture form the high lift compressor station and that is configured to store the rich gas mixture in a supercritical pressure range of between 2500 psig to 4500 psig (the pressure supplied by the primary gas pressure is the pressure for a buffer storage tank, 74, paragraph 45), 
reduce the pressure and temperature of the stored rich gas mixture to a range (Joule-Thompson expansion occurs of the gas when it enters the tanks, paragraph 47),
a containment vessel ahead of downstream processing that receives the rich gas mixture (tank 64, paragraph 47, which can be considered ahead of downstream processing as the tanks are transported for further use which would be processing).

Whiteman does not explicitly teach the source of the rich gas mixture of a pipeline.

White teaches for processing for storage natural gas can be delivered to the terminal by a pipeline (paragraph 50).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed for the source of the natural gas of Whiteman to have been from a pipeline based on the teaching of White since it has been shown that combining prior art elements to yield predictable results is obvious whereby one having ordinary skill in the art would recognize that for natural gas to be supplied to a system it would have to come from a specific source and choosing from the known source of a pipeline would be considered obvious.

Whiteman does not teach the storage is a high-pressure pipe storage section.

Bishop teaches that compressed gas can be stored in a bundle of pipes (abstract, paragraph 136).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have instead of storing the gas in a buffer tank as in Whiteman provided the buffer in the form of a bundle of pipes based on the teaching of Bishop since it has been shown that a simple substation of one known element (tank) for another (pipe bundle) to yield predictable results is obvious whereby a pipe bundle provides the predictable result of being able to store compressed gas, it would have been obvious to have used a pipe storage section.  As the gas is provided at the pressure of 3600 psig, the bundle would thus have to contain the pressure at that pressure.

Whiteman does not teach expansion configured to reduce the pressure and temperature of the stored rich gas mixture, such that the pressure is reduced to a range of between 1200 psig and 800 psig to a temperature from -20 to -100 F such that that is the pressure and temperature of a chilled product that is delivered to and stored in the containment vessel.

White (Figure 1) teaches that compressed gas can be passed into containers by lowering the pressure in a letdown valve (16a) until a target storage pressure is achieved (paragraph 44) where one target storage pressure/temperature that is known is -40 C (-40 F) and 1200 psi for dense phase storage (paragraph 66).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of White to have provided expansion of the gas prior to entering into the tanks as opposed to into the tanks since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing expansion prior to entering the tanks would allow a targeted storage pressure and temperature to be achieved by controlling the expansion through the use of an expansion device.  Further it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have had the storage pressure with which expansion was provided to be 1200 psi with a temperature of -40 C (-40 F) as applicant appears to have placed no criticality on the claimed range indicating that the temperature has multiple different possible temperatures (paragraph 111, paragraph 20) and the pressure is only about 1200 psig (paragraph 112) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Although described as 1200 psig, 1200 psi would be understood to either be 1200 psig and be the same, or be considered close enough to establish a case of prima facie obviousness if it was 1200 psia as the ranges are so closed that prima facie one skilled in the art would have expected them to have the same properties.  Thus the tanks of Whiteman would have to contain the gas at that pressure and temperature.

Whiteman does not teach the expansion is via a turbo expander.

Turney teaches that expanded natural gas can be expanded via turbine (110) which lets the turbine provide energy to the compressor (120) via a common shaft (paragraph 91).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have when expanding the natural gas of Whiteman as modified to have used an expansion turbine coupled to the compressor of Whiteman since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing the expansion as a turbine would allow the energy of expansion to be used to drive the compressor which would reduce the amount of external energy needed for the system (this would make the turbine a turboexpander).

With respect to claim 2, Whiteman does not teach wherein the pressure range is between 2500 psig to 3250 psig (this is a functional limitation about the storage being able to hold the gas at a pressure and as the pipes are capable of holding the gas at a pressure as high as 3600 psig, they are also capable of holding it at 2500 psig to 3250 psig, as that is a lower pressure).

With respect to claim 5, Whiteman as modified teaches the turbo expander is coupled to a shaft for energy recovery therefrom (as modified the turbine is connected to the compressor via a shaft to drive the compressor).
With respect to claim 6, while Whiteman does not teach wherein the rich gas mixture comprises the following constituents: from 55% to 94% by mol volume of methane; from 6% to 25% by mol volume of ethane; from trace to 12.5% by mol volume of propane; from trace to 8.5% by mol volume of butane; residual amounts of N2 not exceeding 2% by mol volume; the total of these constituents being 100%, and wherein no liquid phase exists material or article worked upon by apparatus does not limit the apparatus claim, claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). The limitations with respect to the composition of the rich gas mixture provides no impact to the structure of the terminus which only includes a high pressure storage section (storage pipes) and a turbine. The prior art utilized in the rejection above clearly provides pipes that can store fluid of the claimed compositions and pressures in addition to a JT device capable of expanding said fluid of said claimed compositions and pressures.

With respect to claim 10, Whiteman teaches a high-pressure natural gas pipeline (Figure 1) comprising:
one transmission stating sections that move a rich gas mixture from a source to a destination with recompression to pressures of above 2150 psig (natural gas from a pipeline enters the system and passes into a primary gas compressor which brings the pressure to 3600 psig, paragraph 45), 
a high lift compression station connected to an intermediate location along the pipeline, the high lift compression station receives the rich gas mixture and increase the pressure of the rich gas mixture (although not called a high lift compression station, as it receives a gas mixture and increases the pressure, the primary gas compression can be considered one, and it is between the inlet and outlet of the system and thus intermediate), 
a high pressure storage assembly configured to receive the rich gas mixture from the high lift compressor station and sized to store the mixture remaining supercritical in the pressure range of between 2500 psig to 4500 psig (the pressure supplied by the primary gas pressure is the pressure for a buffer storage tank, 74, paragraph 45) reduce the pressure and temperature of the stored rich gas mixture to a range (Joule-Thompson expansion occurs of the gas when it enters the tanks, paragraph 47),
a containment vessel that receives the gas (tank 64, paragraph 47, which can be considered ahead of downstream processing as the tanks are transported for further use which would be processing).

Whiteman does not teach the storage is a high-pressure pipe storage assembly.

Bishop teaches that compressed gas can be stored in a bundle of pipes (abstract, paragraph 136).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have instead of storing the gas in a buffer tank as in Whiteman provided the buffer in the form of a bundle of pipes based on the teaching of Bishop since it has been shown that a simple substation of one known element (tank) for another (pipe bundle) to yield predictable results is obvious whereby a pipe bundle provides the predictable result of being able to store compressed gas, it would have been obvious to have used a pipe storage section.  As the gas is provided at the pressure of 3600 psig, the bundle would thus have to contain the pressure at that pressure.

Whiteman does not teach expansion configured to reduce the pressure and temperature of the stored rich gas mixture, such that the pressure is reduced to a range of between 1200 psig and 800 psig to a temperature from -20 to -100 F such that that is the pressure and temperature of a chilled product that is delivered to and stored in the containment vessel.

White (Figure 1) teaches that compressed gas can be passed into containers by lowering the pressure in a letdown valve (16a) until a target storage pressure is achieved (paragraph 44) where one target storage pressure/temperature that is known is -40 C (-40 F) and 1200 psi for dense phase storage (paragraph 66).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of White to have provided expansion of the gas prior to entering into the tanks as opposed to into the tanks since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing expansion prior to entering the tanks would allow a targeted storage pressure and temperature to be achieved by controlling the expansion through the use of an expansion device.  Further it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have had the storage pressure with which expansion was provided to be 1200 psi with a temperature of -40 C (-40 F) as applicant appears to have placed no criticality on the claimed range indicating that the temperature has multiple different possible temperatures (paragraph 111, paragraph 20) and the pressure is only about 1200 psig (paragraph 112) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Although described as 1200 psig, 1200 psi would be understood to either be 1200 psig and be the same, or be considered close enough to establish a case of prima facie obviousness if it was 1200 psia as the ranges are so closed that prima facie one skilled in the art would have expected them to have the same properties.  Thus the tanks of Whiteman would have to contain the gas at that pressure and temperature.

Whiteman does not teach the expansion is via a turbo expander.

Turney teaches that expanded natural gas can be expanded via turbine (110) which lets the turbine provide energy to the compressor (120) via a common shaft (paragraph 91).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have when expanding the natural gas of Whiteman as modified to have used an expansion turbine coupled to the compressor of Whiteman since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing the expansion as a turbine would allow the energy of expansion to be used to drive the compressor which would reduce the amount of external energy needed for the system (this would make the turbine a turboexpander).

With respect to claim 14, while Whiteman does not teach wherein the rich gas mixture comprises the following constituents: from 55% to 94% by mol volume of methane; from 6% to 25% by mol volume of ethane; from trace to 12.5% by mol volume of propane; from trace to 8.5% by mol volume of butane; residual amounts of N2 not exceeding 2% by mol volume; the total of these constituents being 100%, and wherein no liquid phase exists material or article worked upon by apparatus does not limit the apparatus claim, claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). The limitations with respect to the composition of the rich gas mixture provides no impact to the structure of the terminus which only includes a high pressure storage section (storage pipes) and a turbine. The prior art utilized in the rejection above clearly provides pipes that can store fluid of the claimed compositions and pressures in addition to a JT device capable of expanding said fluid of said claimed compositions and pressures.

With respect to claim 17, Whiteman as modified teaches wherein the high pressure storage system comprises a looped array of parallel sections of pipe (a bundle of pipes would be considered a looped array with parallel sections).

With respect to claim 18, Whiteman as modified teaches wherein the terminal high lift compressor station comprises stepped compression stages (there is a second compression stage 76 after the storage, which can be considered part of the compression station and thus as there are two stages, they can be considered stepped).


With respect to claim 19, Whiteman as modified teaches wherein the high-pressure storage system comprises a looped array of parallel sections of pipe (a bundle of pipes would be considered a looped array with parallel sections).

With respect to claim 20, Whiteman as modified teaches wherein the terminal high lift compressor station comprises stepped compression stages (there is a second compression stage 76 after the storage, which can be considered part of the compression station and thus as there are two stages, they can be considered stepped).
Response to Arguments
Applicant’s arguments with respect to claim(s) 6/16/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816. The examiner can normally be reached Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M KING/Primary Examiner, Art Unit 3763